DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (U.S. 2009/0203845) in view of Bzducha et al. (U.S. 2014/0023808). Fukui et al. teaches a composite pressure vessel, shown in figure 1, comprising a monolayer liner 1 and a reinforcing structure at 2 arranged on top of the liner, the liner 1 being made by injection moulding (paragraph [0045]), the liner 1 comprising at least two shells weldable together (paragraph [0047], wherein each shell is made of a polymer composition at least 10% by weight of an aliphatic polyamide relative to the total weight of said polymer composition (paragraphs [0022]-[0028]), the maximum content of aromatic group-containing repeating units in an aliphatic polyamide being 0 mol% based on 100 mol% repeating units in the polymer.
Fukui et al. discloses the claimed invention except for the aromatic polyamide.  Bzducha et al.  teaches that it is known to mold a liner with an aromatic polyamide (see paragraph [0032] and table 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Fukui et al. with the liner having an aromatic polyamide, as taught by Bzducha et al., in order to improve impermeability of the liner and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Further regarding claim 1, wherein the aromatic polyamide is selected from a polyarylamide and/or a polyphtalamide (see paragraph [0032] of Bzducha et al.).

Regarding claim 2, the polymer composition comprises from 65 to 90% by weight of aromatic polyamide (taught by Bzducha et al.) relative to the total weight of said polymer composition, and from 

Regarding claim 4, the aromatic polyamide is selected from PA MXD6, PA6T, PA6T/61 and/or PA 6T/61/66 (see paragraph [0032] of Bzducha et al.).

Regarding claim 5, the aliphatic polyamide is selected from a PA6, PA6.6, PA6.12, PA4.6, PA11, and/or PA12 (see paragraph [0026] of Fukui et al.).

Regarding claim 6, the aliphatic polyamide is a PA6 or/and PA6.6 (see paragraph [0026] of Fukui et al.).

Regarding claim 7, the reinforcing structure is a filament winding or a tape winding (paragraph [0004] of Fukui et al.).

Regarding claim 8, a vehicle used with the vessel, is disclosed in paragraph [0003] of Fukui et al.

Regarding claim 11, the aliphatic polyamide is selected from a PA6, PA6.6, PA6.12, PA4.6, PA11, and/or PA12 (see paragraph [0026] of Fukui et al.).

Regarding claim 17, the weight ratio between the aromatic polyamide and the aliphatic polyamide is comprised between 1.4 and 9 (as taught by Bzducha et al.).


Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. Applicant argues that Fukui does not teach the reinforcing structure arranged on top of the liner.  The examiner disagrees with this position.  Fukui teaches a layer 2 on top of the liner 1.  Paragraph [0004] of Fukui discloses that the outer layer 2 is typically a fiber reinforced resin layer.  The term “liner” in the container art implies that the liner is the inner layer and there is an exterior layer on the outer surface.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bzudcha is applied in the rejection for the teaching providing a liner with an aromatic polyamide, the reinforcing structure is taught by the primary reference of Fukui.
Applicant argues that Bzducha teaches away from combining aromatic and aliphatic polyamide.  The examiner disagrees with this position.  Bzducha teaches the use of both the aromatic and aliphatic polyamide in paragraph [0032].
Bzducha et al. teaches that the aromatic polyamide is selected from a polyarylamide and/or a polyphtalamide (see paragraph [0032] of Bzducha et al.).
Applicant argues that the present invention has “improved properties regarding permeability to hydrogen”.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding the information in the “Background of the Invention” section of Fukui, Fukui is discussing the liner benefits and drawbacks of different liner material and does not suggest removing the exterior layer from the vessel.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.the motivation for the combination is found in Bzducha.  The secondary reference discloses that the liner material provides an excellent trade-off between fluid barrier properties and mechanical properties.  Bzducha also discloses that the liner has improved fluid barrier properties.
Applicant argues that Bzudcha et al. does not suggest to combine aliphatic and aromatic polyamides.  However, Bzudcha et al. specifically states “at least one aromatic dicarboxylic acid and one aliphatic or aromatic diamine” in paragraph [0032].
The concentration ranges provided by Bzudcha et al. in paragraph [0047] are within the ranges set forth in the present claims. Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736